Citation Nr: 1146432	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-32 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for residuals of a right foot fracture.  

2.  Whether new and material evidence has been presented to reopen a claim for service connection for residuals of a left foot fracture.

3.  Whether new and material evidence has been presented to reopen a claim for service connection for a back disorder.  

4.  Entitlement to service connection for a skin disorder to include as secondary to service-connected diabetes mellitus.  

5.  Entitlement to service connection for hypertension to include as secondary to service-connected diabetes mellitus.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1967 to November 1969 and from March 1974 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of entitlement to service connection for a back disorder, entitlement to service connection for a skin disorder, and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the claims regarding whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a fracture of the right foot and whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a fracture of the left foot was requested.  

2.  Service connection for a back disorder was denied in an October 1980 rating decision; the Veteran was notified of the decision and of his appellate rights with respect thereto, but he did not appeal.  

3.  Thereafter, the Veteran filed a claim to reopen the matter of service connection for a back disorder in September 1984; that claim remains pending.  

4.  Some of the evidence received since the October 1980 rating decision is not duplicative of that previously of record, and serves to reopen the claim of service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right foot fracture have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left foot fracture have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  The October 1980 rating decision is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2011).

4.  The evidence received subsequent to the October 1980 rating decision is new and material and the claim for service connection for a back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The law provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the decision below, the Board has reopened the Veteran's claim for service connection and, therefore, regardless of whether VA's duties to notify and assist have been met in this case, no harm or prejudice to the appellant has resulted.  Thus, the Board concludes that the current laws and regulations have been complied with, a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.






LAW AND ANALYSIS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  The record shows that the Veteran filed a substantive appeal in October 2008.  In November 2011, the Veteran's appointed representative requested withdrawal of the claims for:  whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a fracture of the right foot and whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a fracture of the left foot.  Hence, there remains no allegation of error of fact or law for appellate consideration regarding these claims.  Accordingly, the Board does not have jurisdiction to review the claims and the claims are dismissed.

New and Material Evidence

In June 1980, the Veteran submitted a claim for disability benefits and stated that he suffered an injury to his back as a result of his service-connected leg condition.  

The Veteran was sent a letter in July 1980 requesting that he complete a report of accidental injury for the back.  

The June 1980 VA treatment record shows an assessment of bilateral L5 spondylolysis with Grade 1-2 spondylolisthesis on sacrum, unchanged since examination on June 2, 1980.

The October 1980 rating decision denied the Veteran's claim for service connection for a back condition as caused by the service-connected left ankle condition.  The RO determined that it could not be found that the left ankle injury, in reasonable medical probability, led to the spondylolysis and spondylolisthesis of the back.  A traumatic injury to the back was not being considered at that time as he did not complete the report of injury form.  The November 1980 letter notified the Veteran of the rating decision and his appellate and procedural rights.  However, the Veteran did not express disagreement with the decision.  Therefore, the October 1980 rating decision is final.  38 C.F.R. § 20.1103.

In an October 1984 statement, the Veteran requested that his claim for service connection for a back disorder be reopened.  He stated that he recently had x-rays taken for a job with the City of Plano, Texas which showed that he had degenerative back problems.  This was due to an old injury.  He reported that he injured his back when he fell off of a truck while stationed at Fort Hood, Texas.  He explained that he was assigned to 2/8 CSS Co., 1st Cav., and treated at Fort Hood.  

The Veteran was then sent a letter in November 1984 requesting that he submit new and material evidence to reopen his claim which would consist of evidence showing that the injury incurred in service and had existed until the present time.

Additional medical evidence was submitted following the November 1984 letter.  The evidence was received in November 1984 and revealed a diagnosis of chronic back pain.  It was noted that the 1980 x-ray showed Grade I-II spondylolisthesis at L5.  

The RO did not readjudicate the issue of whether new and material evidence had been presented to reopen the claim for service connection for a back disorder.  Indeed, the next evidence related to the Veteran's claim was a request to reopen the claim in 2007.  Therefore, the Board finds that the October 1984 claim remained open.

A reasonably raised claim remains pending until there is either a recognition of the substance of the claim in a RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability.  Ingram v. Nicholson, 20 Vet. App. 156 (2006).  As the Veteran's claim for service connection for a back disorder was never adjudicated either explicitly or implicitly prior to 2007, it remained open from 1984.  

Nonetheless, the Veteran must present new and material evidence to reopen his claim for service connection for a back disorder as the October 1980 rating decision is final.  

A claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that when 'new and material evidence' is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

At the time of the October 1980 rating decision, the evidence of record before the RO included the service treatment records and the June 1980 claim, which noted that the Veteran reported an injury to the back related to his service-connected left ankle disorder.  The RO denied the Veteran's claim as there was no evidence relating the Veteran's back disorder to his left ankle disorder.  Moreover, the RO noted that the Veteran did not complete a report of injury with respect to a traumatic injury to the back and, therefore, that would not be considered.  

Since the October 1980 decision, the claims file includes the Veteran's statements, private treatment records, and VA treatment records.    

The Board finds that some of the evidence submitted with respect to the Veteran's claim to reopen is 'new and material.'  In this respect, the Board notes that the Veteran stated that he injured his back during service and was told that he had degenerative back problems after service.  He also submitted medical evidence showing that he had chronic back pain.  The Board finds that the Veteran's statement is "new" in that it was not before the RO at the time of the prior final rating decision.  The Board also finds that the Veteran's statement is "material."  The Board finds that the Veteran's statement relates to an unsubstantiated element, i.e., that he suffered an injury during service that resulted in chronic pain.  Although the Veteran is not competent to state whether his current disorder is causally or etiologically related to active service, he is competent to report his symptoms during service and thereafter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is also presumed credible with respect to his statements.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the Veteran's statement is found to be new and material evidence and the Veteran's request to reopen the claim for service connection for a back disorder is granted. 


ORDER

The issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right foot fracture is dismissed.

The issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left foot fracture is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for a back disorder is reopened, and to this extent only, the appeal is granted.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

First, the Board finds that the Veteran should be afforded a VA examination with respect to his claim for service connection for a back disorder.  Here, the Veteran contends that his current back disorder is related to active duty.  The evidence shows that the Veteran was diagnosed with bilateral spondylolysis and spondylolisthesis in July 1980, approximately one year after his separation from active duty.  In an October 1984 statement, the Veteran complained of a back injury that occurred during service that resulted in chronic back pain.  With respect to the third factor above, i.e., an indication that the current disability may be related to an in-service event, this element of the claim requires only that the evidence 'indicates' that there may be a nexus between the two, and this requirement is a 'low threshold.'  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The types of evidence that indicate that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the low threshold has been met, and a VA examination is necessary to adjudicate the claim.  

A remand is also required with respect to the claim of entitlement to service connection for a skin disorder.  The Veteran was afforded a VA examination in August 2010 in accordance with the Board's March 2010 remand directives.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner opined that the Veteran's recurrent skin rash was less likely than not related to active duty as it was first diagnosed after he was discharged from service.  The Board finds that this opinion is inadequate.  The law does not require that a veteran have a diagnosed disability during active duty in order for service connection to be granted.  The question to be resolved is whether the Veteran's currently diagnosed disability is causally or etiologically related to active duty.  Furthermore, the examiner opined that it was less likely than not that the skin rash was caused or aggravated by active duty because the skin rash was not evident at the time of the examination.  The Board finds this rationale inadequate, as the absence of a skin rash at the precise time of the VA examination does not recognize that perhaps the Veteran has a chronic skin condition that was quiescent at that particular moment in time.  In light of the above, the Veteran should be afforded a new VA examination.  See Barr, id.; see also Stegall v. West, 11 Vet. App. 268.  The RO/AMC should attempt to schedule the examination during the active stage of the Veteran's skin disorder.  See Ardison v. Brown, 2 Vet. App. 405 (1994); Bowers v. Brown, 2 Vet. App. 675, 676 (1992).    

In addition, the Board finds that the Veteran should be afforded a new VA examination with respect to his claim for service connection for hypertension.  As noted above, the Veteran was afforded a VA examination in August 2010.  The VA examiner opined that the hypertension was less likely than not related to active duty as it was first diagnosed after the patient was discharged from the service.  Again, the Board finds that the opinion is inadequate as it is not required that the hypertension be diagnosed in service but whether the current hypertension is causally or etiologically related to active duty.  Therefore, the Veteran should be afforded a new VA examination to determine the etiology of his hypertension.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify any in-patient treatment received during active duty or other treatment that he may have received for his back disorder that are not currently included in the claims file.  The RO/AMC should then request the identified records.  

2.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and the Veteran's statements.  The examiner should then provide an opinion as to whether it is at least as likely as not that any back disorder is causally or etiologically related to his active duty.  

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.)

3.  The Veteran should be scheduled for an examination to determine the nature and severity of his service-connected skin disorder.  To the extent possible, VA should attempt to schedule the examination during an active stage of the Veteran's skin condition.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and the Veteran's statements.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any skin disorder is etiologically related to the Veteran's active duty.  The examiner should also opine as to whether it is at least as likely as not that the Veteran's skin disorder was either caused or chronically worsened by the service-connected diabetes mellitus.  If the examiner determines that the skin disorder was aggravated by the diabetes mellitus, the examiner should identify the level of disability caused by the diabetes mellitus, to the extent possible.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's VA treatment records, service treatment records, and the Veteran's statements.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any hypertension is causally or etiologically related to the Veteran's active duty.  The examiner should opine as to whether it is at least as likely as not that the Veteran's hypertension was either caused or permanently aggravated by the diabetes mellitus.  If the examiner determines that the hypertension was aggravated by the diabetes mellitus, the examiner should identify the level of disability caused by the diabetes mellitus, to the extent possible.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


